NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 20-3182
                                     _____________

                            UNITED STATES OF AMERICA

                                             v.

                                      DEAN ROSSI,
                                                               Appellant
                                      ____________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                              (D.C. No. 2-15-cr-00109-001)
                       District Judge: Honorable Joel H. Slomsky
                                     ____________

                     Submitted Pursuant to Third Circuit L.A.R. 34.1
                                 (September 21, 2021)

           Before: CHAGARES, HARDIMAN, and MATEY, Circuit Judges.

                               (Filed: September 22, 2021)


                                       ___________

                                        OPINION*
                                      ____________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
HARDIMAN, Circuit Judge.

          Dean Rossi appeals his judgment of conviction and sentence after a jury found

him guilty of defrauding three federally insured banks into loaning him approximately

$4.15 million. He raises several issues on appeal, none of which persuades us. So we will

affirm.

                                                I

          Though we write only for the parties, Rossi raises a sufficiency of the evidence

claim and sentencing challenges that require us to explain the facts in some detail. In very

general terms, Rossi conspired with title agents to obtain real estate loans by providing

false documentation.

                                               A


          Rossi owned several low-income residential properties in the Philadelphia area

through holding companies, including R&S Real Estate, LLC. According to the

indictment, Rossi agreed to create R&S with Anthony Serrano around December 2006.

Rossi’s lawyer, Michael Brooks, formed R&S by December 27, 2006.

          In January 2007, Brooks drafted an R&S operating agreement that listed Rossi as

the company’s only member. Brooks stated in a declaration that he drafted a second

operating agreement dated March 30, 2007, adding Serrano (whom Brooks’s declaration

referred to as A.S.) as an additional member of R&S at Rossi’s direction. The second

agreement listed Rossi and Serrano as equal owners of the company. Serrano testified

that Rossi never told him about the first operating agreement.



                                               2
       The Government alleged that Rossi used the first operating agreement, along with

other documents misrepresenting his personal finances, to defraud Nova Bank into

loaning him $1.65 million. Prosecutors argued Rossi submitted the first agreement to

conceal Serrano’s involvement in R&S so Nova would not investigate Serrano’s credit

history. Nova personnel testified that had they known Serrano owned half of R&S, they

would have required him to co-guarantee the loan, and they would have reviewed his

finances. They also testified that Rossi’s financial documents led them to trust Rossi as a

guarantor.

       Rossi gave Nova the first operating agreement before attorney Brooks prepared

the second agreement that included Serrano as a member of the company. The second

agreement was dated the day after Nova authorized R&S’s loan disbursement.

       Rossi requested the loan on R&S’s behalf to refinance mortgage debt on 28

residential properties (one of which did not have a mortgage at the time of closing). He

pledged R&S would give Nova first-position liens on each property as collateral. But

R&S did so on only 15 properties. R&S made some payments on the Nova loan before

defaulting in 2009.

       A key Government witness against Rossi was his title agent, Otis Johnson.

Johnson testified that before the default, Rossi enlisted him to use a large percentage of

the Nova loan funds for other ventures unrelated to paying off mortgages as required by

the loan terms. The funding allocation was contrary to a HUD-1A loan settlement

statement Johnson drafted that described the transaction as Nova understood it.




                                             3
       Nova sued Rossi on his guaranty and obtained a judgment for $1,591,032.69.

Although Nova eventually became insolvent, the bank and its receiver—the Federal

Deposit Insurance Corporation (FDIC)—sold the 15 properties on which Nova had

obtained first liens, mitigating its loss on the R&S loan by $283,840.26. The District

Court found that Nova’s net loss was $1,307,192.43.

                                             B

       The Government accused Rossi of using a different holding company, St. Charles

Place, LLC, to defraud another bank. St. Charles obtained a $1.3 million loan from First

Cornerstone Bank to purchase a group of properties. Rossi instructed his broker to give

First Cornerstone 2005 and 2006 tax returns the Government alleged were fraudulent,

among other documents. Johnson, the title agent who facilitated the Nova transaction,

prepared a HUD-1 settlement statement representing that St. Charles would use

$1,250,000 in loan funds to buy the properties, and that St. Charles would incur $45,809

in settlement expenses. The HUD-1 also stated that $725,466.92 of the $1,250,000 would

be used to pay back taxes on the purchased properties. This left $524,533.08 for the

sellers. St. Charles was to receive just $4,191 of the remaining loan funds, and First

Cornerstone was to obtain first-position liens on ten purchased properties. Rossi was a

guarantor.

       Johnson testified that after the bank disbursed the $1.3 million, Rossi directed him

to distribute the money contrary to the HUD-1. Johnson wrote two checks to St. Charles

for a total of $456,460.73, more than 100 times what the LLC was supposed to receive in

loan proceeds. Johnson also wrote two checks to his own company totaling $143,723.10.


                                             4
After these kickbacks and the $524,533.08 allotted to the sellers, there was less than

$200,000 out of $1.3 million available for the $725,466.92 in back taxes due on the

properties.

       St. Charles made some loan payments before defaulting. First Cornerstone sued

Rossi for defaulting on his guaranty, seeking the loan’s outstanding principal balance of

$1,218,827.57. The Government alleged the bank had to release a mortgage on one of the

ten properties on which it was supposed to have a first-priority lien because it turned out

St. Charles did not actually own that property. The bank later lost its liens on three of the

other nine properties when the City of Philadelphia foreclosed on them. First Cornerstone

foreclosed on five of the remaining six properties and resold them for $555,310.47 after

transaction costs. It did not attempt to foreclose on the sixth property which, at the time

of Rossi’s sentencing, had an assessed value of $46,800.

       By subtracting the $555,310.47 in net proceeds from the sale of the five properties

and the $46,800 value of the sixth property from First Cornerstone’s initial loss of

$1,218,827.57, the District Court concluded that the net loss was $616,717.10. The FDIC

assumed this amount as receiver for the now-defunct First Cornerstone.

                                              C

       The Government also accused Rossi of using a third entity, HB Holding Company

LLC, to defraud a third bank, Leesport/VIST.1 HB obtained a $1.2 million loan from



1
  Both Rossi and the Government call the third bank “Leesport/VIST.” The bank was
initially called Leesport before it became VIST.


                                              5
Leesport/VIST to finance its purchase of 20 properties. In exchange, Leesport/VIST

would receive first-position liens against each property along with Rossi’s personal

guaranty.

       Rossi’s broker testified that Rossi had him give Leesport/VIST the same allegedly

false tax returns Rossi had him send Nova and First Cornerstone. Rossi then enlisted title

agent Frank Dowd to facilitate the transaction.2 Shortly before closing, Rossi told Dowd

that, due to Rossi’s cash flow problems, the owner of the 20 properties agreed to let the

mortgages on some of the properties go temporarily unpaid after the settlement until

Rossi could obtain the money to pay them. Dowd testified that he knew the bank

expected the loan to be used to satisfy all outstanding mortgages on the 20 properties at

the time of settlement and that it would not have issued the loan otherwise. He also

testified that he knew it was illegal to disregard the bank’s closing instructions, but he

agreed to do so in part because he wanted to make a $12,000 commission.

       Dowd put Rossi’s plan in motion by preparing a HUD-1. It indicated

Leesport/VIST would lend HB $1.2 million; the owner of the 20 properties would receive

$470,070.58 after various reductions for expenses; and HB would contribute $522,731.58

to the settlement. Rossi signed the HUD-1 on behalf of HB. When Dowd signed the

HUD-1, he knew Rossi had no intention of making HB’s $522,731.58 settlement

contribution.




2
 Dowd had entered his own guilty plea in connection with the case before testifying in
Rossi’s trial.

                                              6
       After the bank advanced the $1.2 million, Dowd transferred HB $340,965.97,

giving only about $88,000 out of $470,070.58 to the seller. And per Rossi’s instructions,

Dowd did not use the loan proceeds to pay off mortgages on 12 of the purchased

properties.

       HB made some loan payments to Leesport/VIST, but stopped paying when the

outstanding balance was $1,074,201.56. Leesport/VIST submitted an insurance claim to

Fidelity, which reimbursed $850,000, reducing the bank’s loss from $1,074,201.56 to

$224,201.56.

       Fidelity mitigated its $850,000 loss by foreclosing on seven properties from the

HB transaction. The foreclosures reaped $107,197.69 in net proceeds. Foreclosing on the

other properties was impracticable because Leesport/VIST ended up with only second-

position liens on those properties, though Fidelity recouped $40,000 from the seller. In

total, Fidelity recouped $147,197.69 of its $850,000 payment to the bank, reducing its net

loss to $702,802.31.

                                             II

       The Government charged Rossi with seven counts of conspiracy, fraud, and aiding

and abetting offenses. A little over a month before trial, Mark Cedrone—the defense

lawyer who had represented Rossi for more than a year following the indictment—moved

to withdraw from the case because Rossi failed to fully pay his legal fees. At a hearing,

Cedrone told the District Court that attorney Michael Brooks—who had drafted operating

agreements for Rossi—was prepared to take over the representation if the trial could be

postponed. Cedrone noted that Brooks might be a potential witness in the case, which


                                             7
could create a conflict of interest, but Rossi would sign a conflict waiver. The Court

advised Rossi that he should “want a lawyer who will act zealously on [his] behalf but

within the bounds of professional responsibility.” App. 215. It agreed to postpone the trial

and allow Cedrone to confer with prosecutors about Brooks’s potential conflict.

       At a hearing the following month, Cedrone reported that the Government was

concerned about the potential conflict because Brooks prepared documents (the R&S

operating agreements) prosecutors might introduce at trial. Because Brooks would have

to enter an appearance for the Court to rule on whether the conflict was waivable, the

Court agreed to let Cedrone withdraw “the minute Mr. Brooks entere[d] his appearance.”

App. 232. Before doing so, the Court told Rossi that if the prosecution moved

successfully to disqualify Brooks, Rossi would have to get a third lawyer. Rossi said he

understood. Neither he nor the Government objected to Cedrone’s withdrawal motion.

       After the Government requested a hearing on the conflict issue, the District Court

disqualified Brooks over Rossi’s objection. The Court then appointed a new defense

lawyer because Rossi could not afford one.

       When the case went to trial, the Court denied in part Rossi’s request to give the

jury a detailed instruction about the significance of the HUD-1 settlement statements the

Government introduced as evidence of fraud. It also denied Rossi’s motion for a

judgment of acquittal on several counts of the indictment. The jury convicted Rossi on all

seven counts, and the District Court sentenced him to 60 months in prison, plus four

years of supervised release and restitution of $2,850,913.40. Rossi appealed.




                                             8
                                             III3

       Rossi challenges the District Court’s order allowing attorney Cedrone to withdraw

from the case; the order disqualifying attorney Brooks as defense counsel; the Court’s

jury instruction concerning the HUD-1 settlement statements; the sufficiency of the

evidence as to the challenged counts of conviction; and the District Court’s calculation of

the fraud victims’ losses for sentencing purposes. We consider each issue in turn.

                                              A

       Rossi claims the District Court’s decisions to allow Cedrone to withdraw and then

disqualify Brooks “cumulatively” violated his Sixth Amendment right to counsel. Rossi

Br. 20. We disagree.

                                               i

       “Questions regarding attorney appointment and withdrawal are committed to the

District Court’s sound discretion, and its determination is guided by the professional rules

of conduct.” United States v. Bellille, 962 F.3d 731, 738 (3d Cir. 2020). “A district court

abuses its discretion if its decision ‘rests upon a clearly erroneous finding of fact, an

errant conclusion of law or an improper application of law to fact or when no reasonable

person would adopt the district court’s view.’” Doe v. Coll. of N.J., 997 F.3d 489, 493 n.3

(3d Cir. 2021) (quoting In re Zoloft (Sertraline Hydrochloride) Prods. Liab. Litig., 858

F.3d 787, 792 n.22 (3d Cir. 2017)).




3
 The District Court had jurisdiction under 18 U.S.C. § 3231. We have jurisdiction under
28 U.S.C. § 1291 and 18 U.S.C. § 3742(a).

                                              9
       Rossi has not shown that no reasonable jurist would have granted Cedrone’s

withdrawal motion. Rossi’s failure to fully pay legal fees distracted Cedrone and would

have impaired his efficacy in the complex fraud case. Cedrone proposed an alternative

advocate, Brooks, who Rossi was willing to accept as substitute counsel despite Brooks’s

potential conflict of interest and risk of disqualification, which the District Court

explained to Rossi. Rossi did not object to Cedrone’s withdrawal at any point and he

agreed to sign a conflict waiver. On this record, the District Court did not err by letting

Cedrone withdraw, even though some courts have noted that a client’s failure to pay legal

fees “usually” is not enough to justify an attorney’s withdrawal. See, e.g., United States v.

Parker, 439 F.3d 81, 104 (2d Cir. 2006). And the District Court’s detailed discussion

with Rossi and counsel during two hearings on the withdrawal motion refutes Rossi’s

assertion that the Court ignored how Cedrone’s withdrawal would prejudice him, harm

the administration of justice, and delay the case’s resolution.

                                              ii

       The Sixth Amendment creates “a presumption in favor of [a defendant’s] counsel

of choice, but that presumption may be overcome” by a serious potential conflict. Wheat

v. United States, 486 U.S. 153, 164 (1988). We consider the District Court’s order

disqualifying attorney Brooks in two stages. First, we exercise plenary review to

determine whether the District Court’s decision was arbitrary, and then, if it was not, we

examine the order for an abuse of discretion. United States v. Lacerda, 958 F.3d 196, 212

(3d Cir. 2020). A disqualification decision was not arbitrary if it was a “reasoned

determination on the basis of a fully prepared record.” United States v. Voigt, 89 F.3d


                                              10
1050, 1075 (3d Cir. 1996) (quoting Fuller v. Diesslin, 868 F.2d 604, 609 n.4 (3d Cir.

1989)). Because the District Court’s thorough analysis was reasoned and based on a full

record, we proceed to abuse-of-discretion review.

       Rossi contends the District Court disqualified Brooks prematurely; misapplied the

applicable standard; inadequately considered how disqualifying Brooks would

substantially harm him; and improperly rejected his conflict waiver. We are unpersuaded.

       Rossi contends that disqualifying Brooks before trial was premature under Rule

3.7(a) of the Pennsylvania Rules of Professional Conduct, which in most cases bars a

lawyer from “act[ing] as [an] advocate at a trial in which the lawyer is likely to be a

necessary witness.” PA. R. PRO. CONDUCT 3.7(a) (emphasis added). But because the

disqualification issue arose shortly before trial, the question was whether Brooks could be

Rossi’s trial advocate. The District Court acted well within its discretion by ruling on the

disqualification motion when it did. See Wheat, 486 U.S. at 163 (district courts have

“substantial latitude in refusing waivers of conflicts of interest not only in those rare

cases where an actual conflict may be demonstrated before trial, but in the more common

cases where a potential for conflict exists which may or may not burgeon into an actual

conflict as the trial progresses”).

       In addition to its timing, the substance of the District Court’s disqualification

decision was sound. The Court reasonably concluded that Brooks had a serious potential

conflict since he created R&S and drafted the operating agreement the Government

claimed was used to defraud Nova. The first R&S operating agreement was important

evidence of fraud because it concealed Serrano’s involvement and prevented the bank


                                              11
from reviewing his creditworthiness. As the Court noted, Brooks could have been a

Government witness called to testify about communications with Rossi concerning

R&S’s creation and the first operating agreement, including communications admissible

under the crime-fraud exception to the attorney-client privilege. See In re Grand Jury

Subpoena, 745 F.3d 681, 687 (3d Cir. 2014). Alternatively, Rossi might have needed to

call Brooks to explain why the initial operating agreement was bona fide.

       Contrary to Rossi’s assertion, any stipulation about the timeline of R&S’s

formation and the two operating agreements did not negate the potential importance of

Brooks’s testimony. For instance, although Brooks told the District Court he did not

know whether Rossi intended to use the first operating agreement to defraud Nova,

prosecutors may have needed to establish that Rossi deceived Brooks about his use of the

agreement as part of his scheme. Conversely, Rossi could have relied on Brooks’s

testimony to show Brooks was aware of the loan application and thought Rossi’s

submission of the first operating agreement was legitimate. These plausible scenarios

show that Brooks’s potential importance as a witness justified his disqualification as an

advocate. See United States v. Merlino, 349 F.3d 144, 152 (3d Cir. 2003) (explaining that

the fact that a defense lawyer could have been called as a witness was a “source of

potential conflict” that supported disqualification).4


4
  We evaluate the District Court’s disqualification decision based on the information the
Court had when it ruled, but we note that Rossi ultimately called Brooks to testify at trial
about R&S’s formation and the operating agreements. On cross examination, Brooks
admitted there was no reason for Rossi’s Nova loan application to hide Serrano’s
involvement in R&S, given the likelihood that R&S stood for “Rossi and Serrano.”
Brooks also agreed that if, as the prosecution alleged, Serrano contributed property to the

                                             12
       Neither Rossi’s willingness to waive the conflict nor the hardship the

disqualification created establishes that the District Court abused its discretion. After the

withdrawal of attorney Cedrone—who had worked on the case for over a year—Brooks’s

disqualification about six months later did not create enough additional prejudice to

clearly outweigh the Court’s duty to ensure Rossi had conflict-free counsel. See Wheat,

486 U.S. at 160. Rossi objects to the departure of his first two attorneys “in quick

succession,” Rossi Br. 36, but it was better to rule on Brooks’s conflict as soon as

possible to avoid additional delay as Rossi’s third lawyer got up to speed. The delay was

regrettable, but Rossi assumed that risk when he accepted Brooks to succeed Cedrone.

       For these reasons, we hold that the District Court’s withdrawal and

disqualification decisions did not violate Rossi’s Sixth Amendment right to counsel.

                                              B

       Next we consider whether the District Court erred by refusing to read Rossi’s full

proposed jury charge concerning the HUD-1 settlement statements. “We review jury

instructions only to discern whether they are an accurate representation of the law.”

United States v. McGill, 964 F.2d 222, 235 (3d Cir. 1992). “Specifically, we review the

charge to determine ‘whether the charge, taken as a whole and viewed in the light of the

evidence, fairly and adequately submits the issues in the case to the jury,’ and reverse

‘only if the instruction was capable of confusing and thereby misleading the jury.’” Id.

(quoting Link v. Mercedes-Benz of N. Am., Inc., 788 F.2d 918, 922 (3d Cir. 1986)).


R&S transaction Nova financed, that would also make it strange to submit an operating
agreement that hid Serrano’s role in R&S.

                                             13
Where, as here, the jury instruction question turns on a matter of statutory interpretation,

our review is plenary. Id.

       To prevent the jury from drawing improper conclusions based on the HUD-1

settlement statements the Government introduced, Rossi asked the District Court to give

the jury the following instruction on the “Legal Purpose of Settlement Statements.” App.

190.

       The purpose of the HUD-1 or HUD-la, which are commonly referred to as a
       settlement statement, is to inform the respective buyer and seller of any
       charges, fees, or costs associated with the transaction, such as real estate
       agent commissions or title insurance fees.

       The legal purpose of a settlement statement is not to convey all of the terms
       of the transaction or to make representations to the parties involved except
       with regard to applicable charges and fees. It is also not the purpose of the
       settlement statement to convey information from the buyer to the seller or
       from the borrower to the lender. The sole purpose of a settlement statement
       is to provide notice to the respective buyer and seller of the charges and fees
       to be paid in the transaction.

       The obligation lies with the settlement agent, not the buyer, seller or
       borrower, to ensure that all charges and fees indicated on the settlement
       statement are accurate.

Id. The District Court read to the jurors only the first paragraph of the proposed

instruction, adding that a “title company agent prepares the HUD-1 or the HUD-1A.”

App. 1128.

       Rossi insists the rest of his proposed instruction was necessary because, under the

Real Estate Settlement Procedures Act of 1974 (RESPA), 12 U.S.C. § 2601

et seq., “the settlement statement was designed to disclose charges, costs, and fees




                                             14
to buyers and sellers, not details of the transaction to the lenders.” Rossi Br. 41. He points

to 12 U.S.C. § 2603(a), which provides that “[n]othing in this section may be construed

to require that that part of the standard forms which relates to the borrower’s transaction

be furnished to the seller, or to require that that part of the standard forms which relates to

the seller be furnished to the borrower.” In short, because RESPA does not require

settlement statements to describe all of a transaction’s terms, and because buyers or loan

recipients like Rossi are not responsible for preparing such statements, a more detailed

instruction was needed to prevent the jury from using the HUD-1 statements as

“improper[]” evidence of Rossi’s intent to commit fraud. Rossi Br. 43.

       The District Court correctly concluded that the rest of Rossi’s instruction—beyond

the fact that a settlement statement’s purpose is to list “charges, fees, or costs associated

with the transaction,” App. 1128—rested on a misreading of RESPA and was

“misleading in the context of this case.” App. 1057–59. Rossi stood accused of

conspiring with title agents Johnson and Dowd to create false HUD-1 settlement

statements and submit them to banks to obtain loans. The fact that a HUD-1 statement

need not disclose all transaction terms and is prepared by a title agent does not mean that

working with agents to submit fraudulent forms is not evidence of intent to defraud.

Because we have found nothing in RESPA to support such a conclusion—and Rossi cites

no precedent for his proposed jury instruction—the District Court did not err by giving a

more limited instruction.




                                              15
                                             C

       Rossi claims the evidence was insufficient to support his convictions on Counts 1,

2, 3, 5, and 7.5 We disagree under our “highly deferential” standard of review. United

States v. Caraballo-Rodriguez, 726 F.3d 418, 424–25, 430 (3d Cir. 2013) (en banc).

       Rossi makes the same argument as to all five challenged counts: that the

Government did not present enough evidence to prove beyond a reasonable doubt that a

scheme to defraud the banks existed and he participated in the scheme knowingly with

the specific intent to defraud. Specifically, he claimed there was insufficient evidence to

show that he knew about or intended to “avoid paying preexisting encumbrances, divert

[loan] money, and prevent the lenders from having a first priority mortgage to collect on

the collateral pledged.” Rossi Br. 49. He also reiterated his contention—which we

rejected above—that the HUD-1 settlement statements were not evidence of guilt.

       Our review of the record evidence in the light most favorable to the Government

leads us to conclude that a rational trier of fact could have found the essential elements of

each offense beyond a reasonable doubt. See Jackson v. Virginia, 443 U.S. 307, 319

(1979).

       As to the conspiracy charge at Count 1, title agents Johnson and Dowd testified

that they collaborated with Rossi to use fraudulent HUD-1 statements to obtain bank



5
  Count 1 charged Rossi with conspiring to commit bank fraud and mail fraud affecting a
financial institution in violation of 18 U.S.C. § 1349. Count 2 charged Rossi with mail
fraud affecting a financial institution in violation of 18 U.S.C. § 1341. Counts 3, 5, and 7
charged Rossi with bank fraud against Nova, First Cornerstone, and Leesport/VIST,
respectively, in violation of 18 U.S.C. § 1344.

                                             16
loans by misrepresenting how the funds would be used. See Caraballo-Rodriguez, 726

F.3d at 425 (“To prove a conspiracy, the government must show: (1) a shared unity of

purpose; (2) an intent to achieve a common illegal goal; and (3) an agreement to work

toward that goal.”). There was also documentary and testimonial evidence that Rossi

caused false tax returns to be submitted to the banks, along with the R&S operating

agreement concealing the involvement of Serrano. So a rational jury could conclude

Rossi concocted and participated in a mail and bank fraud scheme and that he acted

knowingly with the intent to defraud the banks. Moreover, the substantive mail fraud and

bank fraud convictions on Counts 2, 3, 5, and 7 are amply supported by: the fraudulent

documents; the checks issued contrary to HUD-1 settlement statements; Johnson and

Dowd’s testimony; the testimony of Rossi’s broker; the testimony of bank personnel; and

the stipulation that the banks were all FDIC-insured financial institutions, see 18 U.S.C.

§§ 20(1), 1341, 1344(1). Accordingly, the District Court properly denied Rossi’s motion

for judgment of acquittal.

                                             D

       Finally, we consider Rossi’s challenge to the District Court’s loss calculation. We

exercise plenary review over the District Court’s interpretation of the Sentencing

Guidelines—“including what constitutes ‘loss’”—and examine its factual findings for

clear error. United States v. Napier, 273 F.3d 276, 278 (3d Cir. 2001).

       The following chart summarizes the District Court’s loss findings, which we

discussed in Part I.




                                            17
                      Victim                                          Loss
 FDIC, as receiver for Nova Bank                  $653,596.21
 Bryn Mawr Trust, as successor to Nova Bank       $653,596.22
 FDIC, as receiver for First Cornerstone Bank     $616,717.10
 Leesport/VIST Bank                               $224,201.56
 Fidelity, as insurer for Leesport/VIST           $702,802.31
 TOTAL                                            $2,850,913.40

Based on the $2,850,913.40 total—i.e., a loss greater than $1.5 million but less than $3.5

million—the District Court applied Guideline § 2B1.1(b)(1)(I) to enhance Rossi’s

sentence by 16 levels.

       Rossi contends his sentence should have been enhanced by 10 levels per

§ 2B1.1(b)(1)(F). In his view, the only loss that should count is the $224,201.56 incurred

by Leesport/VIST after Fidelity’s insurance payment. We disagree.

       First, Rossi contends the District Court gave him no credit for payments St.

Charles made to First Cornerstone. This mischaracterizes the District Court’s finding,

which credited Rossi for the $81,172.43 he paid toward the $1.3 million loan principal

but properly excluded the interest payments. Because interest does not count as part of

the loss, U.S.S.G. § 2B1.1(b)(1) app. note 3(D)(i); see United States v. Jimenez, 513 F.3d

62, 86 (3d Cir. 2008), the District Court correctly accounted for the St. Charles payments.

       Second, Rossi claims the District Court should not have counted the $702,802.31

loss Fidelity incurred as Leesport/VIST’s insurer. He offers no support for this assertion

other than a citation to his District Court sentencing memorandum. So we summarily

reject this undeveloped argument.

       Third, Rossi claims the redressable loss arising from the Nova transaction was

“virtually nil” and should not have been counted against him. Rossi Br. 51 (quoting App.


                                            18
152). Like his previous argument, Rossi offers only a few quotations from his District

Court sentencing memorandum, none of which convinces us the District Court erred.

                                     *      *      *

      For the reasons stated, we will affirm Rossi’s judgment of conviction and

sentence.




                                           19